 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7    DANIEL ACUNA, et al.,                                      Case No. 2:16-cv-00457-GWF
 8                                           Plaintiffs,
              v.                                                             ORDER
 9
      SOUTHERN NEVADA T.B.A. CO..,
10
                                           Defendant.
11

12          This matter is before the Court on the parties’ Joint Motion Regarding Contents of Notice
13   of Hearing for Final Approval of Settlement and to Change Date for Final Approval Hearing (ECF
14   No. 98), filed on February 6, 2019.
15          On January 31, 2019, the Court instructed the parties to file a proposed notice that sets
16   forth the date and time of the final approval hearing. The parties attached to their joint motion a
17   proposed notice to be sent to each individual class member notifying them of the final fairness
18   hearing. See Joint Motion (ECF No. 98), Ex. C. The parties request that they need not include a
19   procedure and time frame to file objections in the notice as class members have had an opportunity
20   to file objections to the settlement. The parties further request that the final approval hearing date
21   be set at an earlier date and time, and for permission to send the notice of the final fairness hearing
22   via email to those class members for whom the Claims Administrator has email addresses. The
23   Court finds good cause to grant the parties’ requests and, therefore, grants their joint motion. The
24   final settlement approval hearing is hereby set for March 29, 2019 at 9:30 AM in Courtroom 3D.
25          The parties’ proposed notice, however, contains errors. The address for the United States
26   District Court, District of Nevada, should be 333 Las Vegas Boulevard South, Las Vegas, Nevada
27   89101. In addition, the last paragraph of the notice refers to “Plaintiffs’ Counsel referenced at
28   paragraph 39 above.” There is no paragraph 39 in the proposed notice. The parties must revise
                                                           1
 1   their proposed notice to include Plaintiffs’ counsels’ contact information. The parties shall revise

 2   their propose notice correcting the noted errors and file with the Court a proposed notice no later

 3   than February 19, 2019. The parties and/or Plaintiff shall serve this notice on the class members

 4   no later than February 28, 2019. The parties are required to file with the Court a certificate of

 5   service indicating that the notice was sent to the class members. Accordingly,

 6          IT IS HEREBY ORDERED that the parties’ Joint Motion Regarding Contents of Notice

 7   of Hearing for Final Approval of Settlement and to Change Date for Final Approval Hearing (ECF

 8   No. 98) is granted.

 9          IT IS FURTHER ORDERED that the final settlement approval hearing is set for March

10   29, 2019 at 9:30 AM in Courtroom 3D.

11          IT IS FURTHER ORDERED that the parties shall file a revised proposed notice

12   according to the provisions herein to be disseminated to each individual class member no later than

13   February 19, 2019.

14          Dated this 12th day of February, 2019.
15

16
                                                          GEORGE FOLEY, JR.
17                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                      2
